FINAL JUDGMENT RE: DEFENDANT HITACHI LTD.
MUSGRAVE, Judge.
This matter having been remanded from the decision of the Court of Appeals of the Federal Circuit in United States v. Hitachi America, Ltd., Nos. 97-1431, 97-1447 and 97-1452, see 172 F.3d 1319 (1999), upon consideration of subsequent papers and proceedings and in conformity with said decision, it is
ORDERED that judgment in favor of Hitachi Ltd. against the United States of America be, and it hereby is, entered; and it is further
ORDERED, ADJUDGED AND DECREED that Hitachi Ltd. be, and it hereby is, dismissed with prejudice as a defendant to this action.